Bruñe, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by the Circuit Court for Anne Arundel County (Michaelson, J.).
The petitioner was convicted of the crime of incest in the Criminal Court of Baltimore on November 8, 1955, and was sentenced to a term of five years in the Maryland House of Correction. The indictment charged that the crime occurred in Baltimore City, on or about September 30, 1954. Petitioner has appended to his application what purports to be documentary evidence showing that he was in the State of California from September 8, 1954, to October 31, 1954. He contends that a writ of habeas corpus should issue because of this showing of an alibi existing at the time the crime is alleged to have been committed. He also complains of the failure of his counsel to cause the appearance of his wife on the witness stand during the trial.
It is well settled that evidence of an alibi or other proof of innocence does not make out a case for the issuance of a writ of habeas corpus. Ricail v. Warden, 210 Md. 664, 123 A. 2d 908; Fairbanks v. Warden, 213 Md. 654, 132 A. 2d 108. Nor is incompetence of counsel a proper ground for issuance of the writ, where there is no charge of fraud, bad faith, or collusion with any officer of the State, and no allegation of complaint to the trial judge about counsel has been made. Smith v. Warden, 213 Md. 643, 131 A. 2d 392; Roberts v. Warden, 206 Md. 246, 111 A. 2d 597.

Application denied, with costs.